Exhibit 10.2

[date 1]

PERSONAL AND CONFIDENTIAL

[name and address]

Dear [name]:

The Dun & Bradstreet Corporation (the “Company”) considers it essential to the
best interests of its shareholders to foster the continued employment of key
management personnel. In this connection, the Board of Directors of the Company
(the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a “Change in Control” (as such term is defined
in Section 2) may exist and that such possibility, and the uncertainty and
questions that it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Company and its
shareholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of key members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a Change in Control.

In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (the “Agreement”) in the event your employment with the Company is
terminated under the circumstances described below subsequent to a Change in
Control. No payment shall be made pursuant to this Agreement for any purpose
whatsoever except upon the occurrence of a Change in Control.

1. Term of Agreement. This Agreement shall commence on [date 1], and shall
continue in effect through [date 2]; provided, however, that commencing on [date
3], and each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than
September 30th of the preceding year, the Company or you shall have given notice
to the other that it or you, respectively, does not wish to extend this
Agreement, provided, however, that no such notice shall be effective if a Change
in Control or Potential Change in Control shall have



--------------------------------------------------------------------------------

[date 1]

Page 2

 

occurred prior to the date of such notice; and provided, further, that if a
Change in Control occurs during the original or extended term of this Agreement,
the remaining term of this Agreement shall be the 24-month period beginning on
the date of such Change in Control.

2. Change in Control; Potential Change in Control.

(i) No benefits shall be payable hereunder unless there shall have been a Change
in Control, as set forth below. For purposes of this Agreement, a “Change in
Control” means the occurrence of any of the following events, but only to the
extent such event constitutes a “change in control event” as that term is
defined for purposes of Code Section 409A:

(a) any one “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or more than
one Person acting as a group (including owners of a corporation that enters into
a merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company, but not including Persons solely because they
purchase or own stock of the Company at the same time or as a result of the same
public offering), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons) ownership of
stock of the Company possessing thirty percent (30%) or more of the total voting
power of the Company’s stock, but only if such Person or group is not considered
to effectively control the Company (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations) prior to such
acquisition;

(b) a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election;

(c) any one Person, or more than one Person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including Persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires ownership of
stock of the Company that, together with stock held by such Person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company, but only if such Person or group was not considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
prior to such acquisition; or

(d) any one Person, or more than one Person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including Persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or



--------------------------------------------------------------------------------

[date 1]

Page 3

 

group) assets from the Company that have a total gross fair market value
(determined without regard to any liabilities associated with such assets) equal
to or more than ninety percent (90%) of the total gross fair market value of all
of the assets of the Company (determined without regard to any liabilities
associated with such assets) immediately before such acquisition or
acquisitions, except where the assets are transferred to (i) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company
immediately after the asset transfer, (iii) a Person, or more than one Person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company immediately after the asset transfer, or (iv) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in (iii), above, immediately after the asset
transfer.

(ii) For purposes of this Agreement, a “Potential Change in Control” shall be
deemed to have occurred if:

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(b) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

(c) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(iii) You agree that, subject to the terms and conditions of this Agreement, in
the event of a Potential Change in Control, you will remain in the employ of the
Company until the earliest of (a) a date which is 180 days from the occurrence
of such Potential Change in Control, (b) the termination by you of your
employment by reason of Disability as defined in Subsection 3(ii), or (c) the
date on which you first become entitled under this Agreement to receive the
benefits provided in Section 4(iii) below.

3. Separation from Service Following Change in Control.

(i) General. If any of the events described in Section 2 constituting a Change
in Control shall have occurred, you shall be entitled to the benefits provided
in Section 4(iii) upon the subsequent termination of your employment occurring
during the twenty-four month period following such Change in Control unless such
termination is (a) because of your death or Disability, (b) by the Company for
Cause, or (c) by you other than for Good Reason. If your employment with the
Company is terminated prior to a Change in Control at the request of a Person
engaging in a transaction or series of transactions that would result in a
Change in Control, your actual termination shall be deemed a termination
occurring during the twenty-four month period following the Change in Control
and covered by Section 3 of this Agreement, your Separation from



--------------------------------------------------------------------------------

[date 1]

Page 4

 

Service shall be deemed to have occurred immediately following the Change in
Control, and Notice of Termination shall be deemed to have been given by the
Company immediately prior to your actual termination. For purposes of this
Agreement, “Separation from Service” shall mean “separation from service,” as
defined in Section 1.409A-1(h) of the Treasury Regulations. The terms “terminate
employment,” “termination of employment,” and similar terms as used herein mean
a Separation from Service.

(ii) Disability. “Disability” shall mean your incapacity due to physical or
mental illness. If you have been absent from the full-time performance of your
duties with the Company for six consecutive months, and within thirty days after
written notice of termination is thereafter given you shall not have returned to
the full-time performance of your duties, your employment may be terminated for
Disability.

(iii) Cause. Termination by the Company of your employment for “Cause” shall
mean termination:

(a) upon the willful and continued failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination (as defined in Subsection
3(v)) by you for Good Reason (as defined in Subsection 3(iv)), after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties;

(b) upon the willful engaging by you in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(c) upon your conviction of a felony.

For purposes of this Subsection, no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Company. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters ( 3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct set forth above in
this Subsection and specifying the particulars thereof in detail.

(iv) Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
after a Change in Control, without your express written consent, of any of the
following circumstances unless, in the case of paragraphs (a), (e), (f), or (g),
such circumstances are fully corrected within sixty days of the Company’s
receipt of the Notice of Termination (as defined in Section 3(v)) given in
respect thereof:

(a) the assignment to you of any duties inconsistent with the position in the
Company that you held immediately prior to the Change in Control, or an adverse
alteration in the nature or status of your responsibilities or the conditions of
your employment from those in effect immediately prior to such Change in
Control;



--------------------------------------------------------------------------------

[date 1]

Page 5

 

(b) a reduction by the Company in your annual base salary and/or target bonus
and/or perquisites as in effect on the date hereof or as the same may be
increased from time to time except for across-the-board perquisites reductions
similarly affecting all management personnel of the Company and all management
personnel of any Person in control of the Company;

(c) the relocation of the Company’s offices at which you are principally
employed immediately prior to the date of the Change in Control to a location
more than thirty-five miles from such location, except for required travel on
the Company’s business to an extent substantially consistent with your business
travel obligations prior to the Change in Control; provided, however, that a
relocation of the Company’s offices at which you are principally employed
immediately prior to the date of the Change in Control to New York City shall
not constitute “Good Reason” for purposes of this Agreement;

(d) the failure by the Company to pay to you any portion of your compensation or
to pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Company within seven days of the date such
compensation is due;

(e) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participated immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

(f) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s life
insurance, medical, dental, accident, or disability plans or perquisites in
which you were participating at the time of the Change in Control, the taking of
any action by the Company that would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of the Change in Control; or



--------------------------------------------------------------------------------

[date 1]

Page 6

 

(g) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (v) hereof
(and, if applicable, the requirements of Subsection (iii) hereof), which
purported termination shall not be effective for purposes of this Agreement.

Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

(v) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 6. “Notice of Termination” shall
mean a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

4. Compensation During Disability or Upon Termination. Following a Change in
Control, you shall be entitled to the following benefits during a period of
Disability, or upon termination of your employment, as the case may be,
occurring during the twenty-four month period commencing on the Change in
Control:

(i) During any period that you fail to perform your full-time duties with the
Company as a result of a Disability, you shall continue to receive your base
salary at the rate in effect at the commencement of any such period, together
with all compensation payable to you under the Company’s disability plan or
program or other similar plan during such period, until this Agreement is
terminated pursuant to Section 3(ii) hereof. Thereafter, or in the event your
employment shall be terminated by reason of your death, your benefits shall be
determined under the Company’s retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs.

(ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, the Company shall pay you your full base salary
through the date of your Separation from Service at the rate in effect at the
time Notice of Termination is given, no later than the fifth day following the
date of your Separation from Service, plus all other amounts to which you are
entitled under any compensation plan of the Company at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.

(iii) If your employment by the Company should be terminated by the Company
other than for Cause or Disability or if you should terminate your employment
for Good Reason, you shall be entitled to the benefits provided below:

(a) the Company shall pay to you your full base salary through the date of your
Separation from Service at the rate in effect at the time Notice of Termination
is given, no later than the fifth day following the date of your Separation from
Service, plus all other amounts to which you are entitled under any compensation
plan of the Company, at the time such payments are due;

 



--------------------------------------------------------------------------------

[date 1]

Page 7

 

(b) the Company shall pay as severance pay to you, at the time specified in
Subsection (v), a lump sum cash severance payment (in addition to the payments
provided in paragraphs (c), (d), (e), (f), (g), and (h) below) equal to (1) 300%
of the greater of (A) your annual base salary in effect on the date of your
Separation from Service or (B) your annual base salary in effect immediately
prior to the Change in Control, and (2) 300% of your target bonus with respect
to the year in which the Change in Control occurs. Your annual base salary and
target bonus (as taken into account under the first half of this Subsection
(iii)(b)) shall count for three years additional credited service and be
included in final average earnings calculations for participants in the
Company’s Executive Retirement Plan, Supplemental Executive Retirement Plan,
Pension Benefit Equalization Plan, and any successor or substitute plans
thereto;

(c) in lieu of shares of common stock of the Company (“Common Shares”) issuable
upon exercise of outstanding options (“Options”) and stock appreciation rights
(“SARs”), if any, granted to you under the Company’s stock incentive plans
(which Options and SARs shall be cancelled upon the making of the payment
referred to below), the Company shall pay to you, at the time specified in
Subsection (v), a lump sum cash payment equal to the product of (1) the excess
of the closing price of Common Shares as reported on the New York Stock Exchange
on or nearest the date of your Separation from Service (or, if not listed on
such exchange, on a nationally recognized exchange or quotation system on which
trading volume in the Common Shares is highest) over the per share option price
of each Option or SAR held by you (whether or not then fully exercisable), and
(2) the number of Common Shares covered by each such Option or SAR;

(d) in lieu of Common Shares issuable upon the lapse of restrictions, if any,
granted to you under the Company’s stock incentive plans or any successor or
substitute plan(s) thereto, the Company shall pay to you, at the time specified
in Subsection (v), a lump sum cash payment equal to the product of (1) the
closing price of Common Shares as reported on the New York Stock Exchange on or
nearest the date of your Separation from Service (or, if not listed on such
exchange, on a nationally recognized exchange or quotation system on which
trading volume in the Common Shares is highest) or the highest per share price
for Common Shares actually paid in connection with any Change in Control,
whichever is greater (such price, the “Price”), and (2) the number of Common
Shares granted to you subject to such restrictions;

(e)(1) in lieu of amounts that may otherwise be payable to you in equity at the
end of a performance period in progress as of your termination, you shall
receive, at the time specified in Subsection (v), a lump sum cash payment equal
to the amount you would have been paid at a 100% target valuation, and (2) all
stock-based awards granted to you under the Company’s stock incentive



--------------------------------------------------------------------------------

[date 1]

Page 8

 

plans, other than those referred to in Section 4(iii)(c) or 4(iii)(d), above,
whether or not vested, shall be cancelled, and you shall receive a lump sum cash
payment equal to the product of (A) the number of shares subject to such
cancelled awards and (B) the Price;

(f) the Company shall reimburse you for outplacement counseling and job search
activities in an amount no greater than the lesser of 20% of your annual salary
and target bonus as in effect on the date of your Separation from Service or
$100,000. To the extent these payments are subject to Code Section 409A, then
such expenses must be incurred before the last day of the second taxable year
following the taxable year in which your Separation from Service occurred,
provided that any reimbursement for such expenses must be paid to you before
your third taxable year following the taxable year in which your Separation from
Service occurred. The Company shall also reimburse you for all legal fees and
expenses incurred by you as a result of a termination under this Section 4(iii)
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder), provided that all such
reimbursements be made as soon as practicable but no later than March 15 of the
year following the year in which any judgment or settlement is finalized.

(g) for a thirty-six month period after such termination, the Company shall
arrange to provide you with life and health insurance benefits substantially
similar to those which you were receiving immediately prior to the Notice of
Termination. To the extent such benefits are subject to Code Section 409A, the
benefits provided pursuant to this Subsection shall be treated as follows:
(i) the amount of such benefits provided during one taxable year shall not
affect the amount of such benefits provided in any other taxable year, except
that to the extent such benefits consist of the reimbursement of expenses
referred to in Section 105(b) of the Code, a limitation may be imposed on the
amount of such reimbursements over some or all of the thirty-six month period,
as described in Treasury Regulation Section1.409A-3(i)(iv)(B), (ii) to the
extent that any such benefits consist of reimbursement of eligible expenses,
such reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and (iii) no such
benefit may be liquidated or exchanged for another benefit. Notwithstanding the
foregoing, the Company shall not provide any benefit otherwise receivable by you
pursuant to this paragraph (g) if an equivalent benefit is actually received by
you during the thirty-six month period following your termination, and any such
benefit actually received by you shall be reported to the Company;

(h) at the time specified in Subsection (v), the Company shall pay to you, in
lieu of amounts that may otherwise be payable to you under any bonus plan or
cash incentive plan (a “Bonus Plan”), a lump sum cash payment equal to (1) your
annual target bonus for the year in which the Change in Control occurs,



--------------------------------------------------------------------------------

[date 1]

Page 9

 

multiplied by a fraction, (A) the numerator of which equals the number of full
or partial days in such annual performance period during which you were employed
by the Company and (B) the denominator of which is 365, and (2) the entire
target bonus opportunity with respect to each performance period in progress
under all other Bonus Plans in effect at the time of termination; and

(iv) In the event that you become entitled to any amounts pursuant to
Subsections (iii) (b), (c), (d), (e), (f), (g), or (h) of this Article
(“Severance Payments”) or to any payments, benefits or distribution (or
combination thereof) by the Company, any of its affiliates, one or more trusts
established by the Company for the benefit of its employees or by any other
entity, either pursuant to this Agreement or otherwise (“Other Payments”), and
such Severance Payments or Other Payments will be subject to the tax (“Excise
Tax”) imposed by Section 4999 of the Code (or any similar federal, state or
local tax that may hereafter be imposed), the Company shall pay to you at the
time specified in Subsection (v) below, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by you, after deduction of any
Excise Tax on the Total Payments (as hereinafter defined) and any federal, state
and local income tax and Excise Tax upon the payment provided for by this
Subsection, shall be equal to the Total Payments. For purposes of determining
whether any of the Severance Payments or Other Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (a) any other payments or benefits
received or to be received by you in connection with a Change in Control or your
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Severance Payments and Other Payments,
constitute the “Total Payments”) shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors (and acceptable to you) such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax; (b) the amount of the Total Payments that shall be treated as subject to
the Excise Tax shall be equal to the lesser of (1) the total amount of the Total
Payments and (2) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (a), above); and (c) the value of any
non-cash benefits or any deferred payments or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Sections
280G(d) (3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, you shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence on the
date of your Separation from Service, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined



--------------------------------------------------------------------------------

[date 1]

Page 10

 

to be less than the amount taken into account hereunder at the time of
termination of your employment, you shall repay to the Company within ten days
after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by you if such repayment results in a reduction in Excise Tax and/or a
federal and state and local income tax deduction) plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of your employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess (plus any interest payable with respect to such
excess) within ten days after the time that the amount of such excess is finally
determined. All payments made to you pursuant to this Subsection will be made by
the end of your taxable year next following the taxable year in which you remit
the related taxes, in accordance with Code Section 409A and Treasury Regulation
Section 1.409A-3(i)(1)(v) (or any similar or successor provisions).

(v) The payments provided for in Subsections (iii)(b), (c), (d), (e), (f) and
(h) shall be made not later than the fifth day following your Separation from
Service; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to you on such
day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
day after your Separation from Service. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall be deemed to be paid in error and shall be payable on the
fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). Notwithstanding anything herein
to the contrary, to the extent payments provided for in Section 4(iii) are
subject to Code Section 409A, if you are determined by the Company to be a
Specified Key Employee, such amounts otherwise payable to you upon your
Separation from Service shall be accumulated and paid to you on the date
immediately after the expiration of the six-month period following your
Separation from Service. For purposes of this Agreement, “Specified Key
Employee” shall mean an employee who, at the time of his or her Separation from
Service is a “specified employee” as defined in Code Section 409A(a)(2)(B)(i).
Specified Key Employees will be identified by the Company according to
procedures adopted by the Board or the Compensation & Benefits Committee of the
Board (the “Committee”) applicable to all plans and agreements sponsored by the
Company that are subject to Code Section 409A.

(vi) Except as provided in Subsection (iii)(g) hereof, you shall not be required
to mitigate the amount of any payment provided for in this Section 4 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 4 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company, or otherwise.



--------------------------------------------------------------------------------

[date 1]

Page 11

 

(vii) With respect to the Executive Retirement Plan of The Dun & Bradstreet
Corporation, as such plan applies to you, if you receive any amounts pursuant to
Subsections (iii) (b), (c), (d), (e), (f), (g) and (h) of this Article, you
shall be deemed to have received the Company’s “consent” under Section 4.2(b) of
such plan (relating to the reduction in retirement benefits upon certain
terminations of employment).

(viii) With respect to the Supplemental Executive Benefit Plan of The Dun &
Bradstreet Corporation, the Executive Retirement Plan of The Dun & Bradstreet
Corporation, The Dun & Bradstreet Corporation Key Employees’ Nonqualified
Deferred Compensation Plan, and the Pension Benefit Equalization Plan of The
Dun & Bradstreet Corporation, as such plans apply to you, following a Change in
Control, the Committee’s determinations and interpretations of such plans shall
be consistent with pre-Change in Control practice, to the extent applicable,
and, in the event of any dispute with you regarding your entitlement to benefits
under such plans, such determinations and interpretations shall be subject to a
de novo standard of review (and shall not be entitled to a deferential standard
of review) by any tribunal or adjudicator in connection with any post-Change in
Control determination or interpretation of benefit eligibility or entitlement.

5. Successors; Binding Agreement.

(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. Failure of the
Company to obtain such express assumption and agreement at or prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to lump sum cash payment from the Company, within five days of
the Change in Control, in the same amount and on the same terms to which you
would be entitled hereunder if you were to terminate your employment for Good
Reason immediately following a Change in Control. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your estate.

6. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or



--------------------------------------------------------------------------------

[date 1]

Page 12

 

registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement (provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company), or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New Jersey without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under
Section 4 shall survive the expiration of the term of this Agreement.

8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10. Prior Agreement. In consideration of the benefits provided hereunder, you
agree that all prior agreements with respect to the subject matter contained
herein, made between you and The Dun & Bradstreet Corporation have become null
and void and of no force or effect.

11. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter contained herein.

12. Code Section 409A. This Agreement is intended to comply with Code
Section 409A and all guidance issued thereunder by the U.S. Internal Revenue
Service in all respects and shall be administered in a manner consistent with
such intent. If an



--------------------------------------------------------------------------------

[date 1]

Page 13

 

unintentional operational failure occurs with respect to Code Section 409A
requirements, you agree to fully cooperate with the Company to correct the
failure, to the extent possible, in accordance with any correction procedure
established by the U.S. Internal Revenue Service. Any reference herein to Code
Section 409A or to Section 1.409A of the Treasury Regulations shall be
interpreted to refer to any successor section of the Code, the Treasury
Regulations, or other guidance issued by the U.S. Internal Revenue Service, as
appropriate.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

     Sincerely,      THE DUN & BRADSTREET CORPORATION      By:  

 

       Patricia A. Clifford        Senior Vice President - Human Resources

Agreed to this              day of                             , 20    

      

 

      

[name]

      



--------------------------------------------------------------------------------

[date 1]

PERSONAL AND CONFIDENTIAL

[name and address]

Dear [name]:

The Dun & Bradstreet Corporation (the “Company”) considers it essential to the
best interests of its shareholders to foster the continued employment of key
management personnel. In this connection, the Board of Directors of the Company
(the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a “Change in Control” (as such term is defined
in Section 2) may exist and that such possibility, and the uncertainty and
questions that it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Company and its
shareholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of key members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a Change in Control.

In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (the “Agreement”) in the event your employment with the Company is
terminated under the circumstances described below subsequent to a Change in
Control. No payment shall be made pursuant to this Agreement for any purpose
whatsoever except upon the occurrence of a Change in Control.

1. Term of Agreement. This Agreement shall commence on [date 1], and shall
continue in effect through [date 2]; provided, however, that commencing on [date
3], and each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than
September 30th of the preceding year, the Company or you shall have given notice
to the other that it or you, respectively, does not wish to extend this
Agreement, provided, however, that no such notice shall be effective if a Change
in Control or Potential Change in Control shall



--------------------------------------------------------------------------------

[date 1]

Page 2

 

have occurred prior to the date of such notice; and provided, further, that if a
Change in Control occurs during the original or extended term of this Agreement,
the remaining term of this Agreement shall be the 24-month period beginning on
the date of such Change in Control.

2. Change in Control; Potential Change in Control.

(i) No benefits shall be payable hereunder unless there shall have been a Change
in Control, as set forth below. For purposes of this Agreement, a “Change in
Control” means the occurrence of any of the following events, but only to the
extent such event constitutes a “change in control event” as that term is
defined for purposes of Code Section 409A:

(a) any one “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or more than
one Person acting as a group (including owners of a corporation that enters into
a merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company, but not including Persons solely because they
purchase or own stock of the Company at the same time or as a result of the same
public offering), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons) ownership of
stock of the Company possessing thirty percent (30%) or more of the total voting
power of the Company’s stock, but only if such Person or group is not considered
to effectively control the Company (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations) prior to such
acquisition;

(b) a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election;

(c) any one Person, or more than one Person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including Persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires ownership of
stock of the Company that, together with stock held by such Person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company, but only if such Person or group was not considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
prior to such acquisition; or

(d) any one Person, or more than one Person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including Persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12-month



--------------------------------------------------------------------------------

[date 1]

Page 3

 

period ending on the date of the most recent acquisition by such Person or
group) assets from the Company that have a total gross fair market value
(determined without regard to any liabilities associated with such assets) equal
to or more than ninety percent (90%) of the total gross fair market value of all
of the assets of the Company (determined without regard to any liabilities
associated with such assets) immediately before such acquisition or
acquisitions, except where the assets are transferred to (i) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company
immediately after the asset transfer, (iii) a Person, or more than one Person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company immediately after the asset transfer, or (iv) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in (iii), above, immediately after the asset
transfer.

(ii) For purposes of this Agreement, a “Potential Change in Control” shall be
deemed to have occurred if:

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(b) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

(c) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(iii) You agree that, subject to the terms and conditions of this Agreement, in
the event of a Potential Change in Control, you will remain in the employ of the
Company until the earliest of (a) a date which is 180 days from the occurrence
of such Potential Change in Control, (b) the termination by you of your
employment by reason of Disability as defined in Subsection 3(ii), or (c) the
date on which you first become entitled under this Agreement to receive the
benefits provided in Section 4(iii) below.

3. Separation from Service Following Change in Control.

(i) General. If any of the events described in Section 2 constituting a Change
in Control shall have occurred, you shall be entitled to the benefits provided
in Section 4(iii) upon the subsequent termination of your employment occurring
during the twenty-four month period following such Change in Control unless such
termination is (a) because of your death or Disability, (b) by the Company for
Cause, or (c) by you other than for Good Reason. If your employment with the
Company is terminated prior to a Change in Control at the request of a Person
engaging in a transaction or series of transactions that would result in a
Change in Control, your actual termination shall be deemed a termination
occurring during the twenty-four month period following the



--------------------------------------------------------------------------------

[date 1]

Page 4

 

Change in Control and covered by Section 3 of this Agreement, your Separation
from Service shall be deemed to have occurred immediately following the Change
in Control, and Notice of Termination shall be deemed to have been given by the
Company immediately prior to your actual termination. For purposes of this
Agreement, “Separation from Service” shall mean “separation from service,” as
defined in Section 1.409A-1(h) of the Treasury Regulations. The terms “terminate
employment,” “termination of employment,” and similar terms as used herein mean
a Separation from Service.

(ii) Disability. “Disability” shall mean your incapacity due to physical or
mental illness. If you have been absent from the full-time performance of your
duties with the Company for six consecutive months, and within thirty days after
written notice of termination is thereafter given you shall not have returned to
the full-time performance of your duties, your employment may be terminated for
Disability.

(iii) Cause. Termination by the Company of your employment for “Cause” shall
mean termination:

(a) upon the willful and continued failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination (as defined in Subsection
3(v)) by you for Good Reason (as defined in Subsection 3(iv)), after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties;

(b) upon the willful engaging by you in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(c) upon your conviction of a felony.

For purposes of this Subsection, no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Company. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct set forth above in
this Subsection and specifying the particulars thereof in detail.

(iv) Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
after a Change in Control, without your express written consent, of any of the
following circumstances unless, in the case of paragraphs (a), (e), (f), or (g),
such circumstances



--------------------------------------------------------------------------------

[date 1]

Page 5

 

are fully corrected within sixty days of the Company’s receipt of the Notice of
Termination (as defined in Section 3(v)) given in respect thereof:

(a) the assignment to you of any duties inconsistent with the position in the
Company that you held immediately prior to the Change in Control, or an adverse
alteration in the nature or status of your responsibilities or the conditions of
your employment from those in effect immediately prior to such Change in
Control;

(b) a reduction by the Company in your annual base salary and/or target bonus
and/or perquisites as in effect on the date hereof or as the same may be
increased from time to time except for across-the-board perquisites reductions
similarly affecting all management personnel of the Company and all management
personnel of any Person in control of the Company;

(c) the relocation of the Company’s offices at which you are principally
employed immediately prior to the date of the Change in Control to a location
more than thirty-five miles from such location, except for required travel on
the Company’s business to an extent substantially consistent with your business
travel obligations prior to the Change in Control; provided, however, that a
relocation of the Company’s offices at which you are principally employed
immediately prior to the date of the Change in Control to New York City shall
not constitute “Good Reason” for purposes of this Agreement;

(d) the failure by the Company to pay to you any portion of your compensation or
to pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Company within seven days of the date such
compensation is due;

(e) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participated immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

(f) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s life
insurance, medical, dental, accident, or disability plans or perquisites in
which you were participating at the time of the Change in Control, the taking of
any action by the Company that would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of the Change in Control; or



--------------------------------------------------------------------------------

[date 1]

Page 6

 

(g) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (v) hereof
(and, if applicable, the requirements of Subsection (iii) hereof), which
purported termination shall not be effective for purposes of this Agreement.

Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

(v) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 6. “Notice of Termination” shall
mean a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

4. Compensation During Disability or Upon Termination. Following a Change in
Control, you shall be entitled to the following benefits during a period of
Disability, or upon termination of your employment, as the case may be,
occurring during the twenty-four month period commencing on the Change in
Control:

(i) During any period that you fail to perform your full-time duties with the
Company as a result of a Disability, you shall continue to receive your base
salary at the rate in effect at the commencement of any such period, together
with all compensation payable to you under the Company’s disability plan or
program or other similar plan during such period, until this Agreement is
terminated pursuant to Section 3(ii) hereof. Thereafter, or in the event your
employment shall be terminated by reason of your death, your benefits shall be
determined under the Company’s retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs.

(ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, the Company shall pay you your full base salary
through the date of your Separation from Service at the rate in effect at the
time Notice of Termination is given, no later than the fifth day following the
date of your Separation from Service, plus all other amounts to which you are
entitled under any compensation plan of the Company at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.

(iii) If your employment by the Company should be terminated by the Company
other than for Cause or Disability or if you should terminate your employment
for Good Reason, you shall be entitled to the benefits provided below:

(a) the Company shall pay to you your full base salary through the date of your
Separation from Service at the rate in effect at the time Notice of



--------------------------------------------------------------------------------

[date 1]

Page 7

 

Termination is given, no later than the fifth day following the date of your
Separation from Service, plus all other amounts to which you are entitled under
any compensation plan of the Company, at the time such payments are due;

(b) the Company shall pay as severance pay to you, at the time specified in
Subsection (v), a lump sum cash severance payment (in addition to the payments
provided in paragraphs (c), (d), (e), (f), (g), and (h) below) equal to (1) 200%
of the greater of (A) your annual base salary in effect on the date of your
Separation from Service or (B) your annual base salary in effect immediately
prior to the Change in Control, and (2) 200% of your target bonus with respect
to the year in which the Change in Control occurs. Your annual base salary and
target bonus (as taken into account under the first half of this Subsection
(iii)(b)) shall count for two years additional credited service and be included
in final average earnings calculations for participants in the Company’s
Executive Retirement Plan, Supplemental Executive Retirement Plan, Pension
Benefit Equalization Plan, and any successor or substitute plans thereto;

(c) in lieu of shares of common stock of the Company (“Common Shares”) issuable
upon exercise of outstanding options (“Options”) and stock appreciation rights
(“SARs”), if any, granted to you under the Company’s stock incentive plans
(which Options and SARs shall be cancelled upon the making of the payment
referred to below), the Company shall pay to you, at the time specified in
Subsection (v), a lump sum cash payment equal to the product of (1) the excess
of the closing price of Common Shares as reported on the New York Stock Exchange
on or nearest the date of your Separation from Service (or, if not listed on
such exchange, on a nationally recognized exchange or quotation system on which
trading volume in the Common Shares is highest) over the per share option price
of each Option or SAR held by you (whether or not then fully exercisable), and
(2) the number of Common Shares covered by each such Option or SAR;

(d) in lieu of Common Shares issuable upon the lapse of restrictions, if any,
granted to you under the Company’s stock incentive plans or any successor or
substitute plan(s) thereto, the Company shall pay to you, at the time specified
in Subsection (v), a lump sum cash payment equal to the product of (1) the
closing price of Common Shares as reported on the New York Stock Exchange on or
nearest the date of your Separation from Service (or, if not listed on such
exchange, on a nationally recognized exchange or quotation system on which
trading volume in the Common Shares is highest) or the highest per share price
for Common Shares actually paid in connection with any Change in Control,
whichever is greater (such price, the “Price”), and (2) the number of Common
Shares granted to you subject to such restrictions;

(e)(1) in lieu of amounts that may otherwise be payable to you in equity at the
end of a performance period in progress as of your termination, you shall
receive, at the time specified in Subsection (v), a lump sum cash payment equal
to the amount you would have been paid at a 100% target valuation, and



--------------------------------------------------------------------------------

[date 1]

Page 8

 

(2) all stock-based awards granted to you under the Company’s stock incentive
plans, other than those referred to in Section 4(iii)(c) or 4(iii)(d), above,
whether or not vested, shall be cancelled, and you shall receive a lump sum cash
payment equal to the product of (A) the number of shares subject to such
cancelled awards and (B) the Price;

(f) the Company shall reimburse you for outplacement counseling and job search
activities in an amount no greater than the lesser of 15% of your annual salary
and target bonus as in effect on the date of your Separation from Service or
$50,000. To the extent these payments are subject to Code Section 409A, then
such expenses must be incurred before the last day of the second taxable year
following the taxable year in which your Separation from Service occurred,
provided that any reimbursement for such expenses must be paid to you before
your third taxable year following the taxable year in which your Separation from
Service occurred. The Company shall also reimburse you for all legal fees and
expenses incurred by you as a result of a termination under this Section 4(iii)
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder), provided that all such
reimbursements be made as soon as practicable but no later than March 15 of the
year following the year in which any judgment or settlement is finalized.

(g) for a twenty-four month period after such termination, the Company shall
arrange to provide you with life and health insurance benefits substantially
similar to those which you were receiving immediately prior to the Notice of
Termination. To the extent such benefits are subject to Code Section 409A, the
benefits provided pursuant to this Subsection shall be treated as follows:
(i) the amount of such benefits provided during one taxable year shall not
affect the amount of such benefits provided in any other taxable year, except
that to the extent such benefits consist of the reimbursement of expenses
referred to in Section 105(b) of the Code, a limitation may be imposed on the
amount of such reimbursements over some or all of the twenty-four month period,
as described in Treasury Regulation Section1.409A-3(i)(iv)(B), (ii) to the
extent that any such benefits consist of reimbursement of eligible expenses,
such reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and (iii) no such
benefit may be liquidated or exchanged for another benefit. Notwithstanding the
foregoing, the Company shall not provide any benefit otherwise receivable by you
pursuant to this paragraph (g) if an equivalent benefit is actually received by
you during the twenty-four month period following your termination, and any such
benefit actually received by you shall be reported to the Company;

(h) at the time specified in Subsection (v), the Company shall pay to you, in
lieu of amounts that may otherwise be payable to you under any bonus



--------------------------------------------------------------------------------

[date 1]

Page 9

 

plan or cash incentive plan (a “Bonus Plan”), a lump sum cash payment equal to
(1) your annual target bonus for the year in which the Change in Control occurs,
multiplied by a fraction, (A) the numerator of which equals the number of full
or partial days in such annual performance period during which you were employed
by the Company and (B) the denominator of which is 365, and (2) the entire
target bonus opportunity with respect to each performance period in progress
under all other Bonus Plans in effect at the time of termination; and

(iv) In the event that you become entitled to any amounts pursuant to
Subsections (iii) (b), (c), (d), (e), (f), (g), or (h) of this Article
(“Severance Payments”) or to any payments, benefits or distribution (or
combination thereof) by the Company, any of its affiliates, one or more trusts
established by the Company for the benefit of its employees or by any other
entity, either pursuant to this Agreement or otherwise (“Other Payments”), and
such Severance Payments or Other Payments will be subject to the tax (“Excise
Tax”) imposed by Section 4999 of the Code (or any similar federal, state or
local tax that may hereafter be imposed), the Company shall pay to you at the
time specified in Subsection (v) below, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by you, after deduction of any
Excise Tax on the Total Payments (as hereinafter defined) and any federal, state
and local income tax and Excise Tax upon the payment provided for by this
Subsection, shall be equal to the Total Payments. For purposes of determining
whether any of the Severance Payments or Other Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (a) any other payments or benefits
received or to be received by you in connection with a Change in Control or your
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Severance Payments and Other Payments,
constitute the “Total Payments”) shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors (and acceptable to you) such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax; (b) the amount of the Total Payments that shall be treated as subject to
the Excise Tax shall be equal to the lesser of (1) the total amount of the Total
Payments and (2) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (a), above); and (c) the value of any
non-cash benefits or any deferred payments or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Sections
280G(d) (3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, you shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence on the
date of your Separation from



--------------------------------------------------------------------------------

[date 1]

Page 10

 

Service, net of the maximum reduction in federal income taxes that could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of your employment, you shall repay
to the Company within ten days after the time that the amount of such reduction
in Excise Tax is finally determined the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by you if such repayment results in
a reduction in Excise Tax and/or a federal and state and local income tax
deduction) plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of your employment (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) within ten days after
the time that the amount of such excess is finally determined. All payments made
to you pursuant to this Subsection will be made by the end of your taxable year
next following the taxable year in which you remit the related taxes, in
accordance with Code Section 409A and Treasury Regulation
Section 1.409A-3(i)(1)(v) (or any similar or successor provisions).

(v) The payments provided for in Subsections (iii)(b), (c), (d), (e), (f) and
(h) shall be made not later than the fifth day following your Separation from
Service; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to you on such
day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
day after your Separation from Service. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall be deemed to be paid in error and shall be payable on the
fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). Notwithstanding anything herein
to the contrary, to the extent payments provided for in Section 4(iii) are
subject to Code Section 409A, if you are determined by the Company to be a
Specified Key Employee, such amounts otherwise payable to you upon your
Separation from Service shall be accumulated and paid to you on the date
immediately after the expiration of the six-month period following your
Separation from Service. For purposes of this Agreement, “Specified Key
Employee” shall mean an employee who, at the time of his or her Separation from
Service is a “specified employee” as defined in Code Section 409A(a)(2)(B)(i).
Specified Key Employees will be identified by the Company according to
procedures adopted by the Board or the Compensation & Benefits Committee of the
Board (the “Committee”) applicable to all plans and agreements sponsored by the
Company that are subject to Code Section 409A.

(vi) Except as provided in Subsection (iii)(g) hereof, you shall not be required
to mitigate the amount of any payment provided for in this Section 4 by seeking
other



--------------------------------------------------------------------------------

[date 1]

Page 11

 

employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Section 4 be reduced by any compensation earned by you as the result
of employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise.

(vii) With respect to the Executive Retirement Plan of The Dun & Bradstreet
Corporation, as such plan applies to you, if you receive any amounts pursuant to
Subsections (iii) (b), (c), (d), (e), (f), (g) and (h) of this Article, you
shall be deemed to have received the Company’s “consent” under Section 4.2(b) of
such plan (relating to the reduction in retirement benefits upon certain
terminations of employment).

(viii) With respect to the Supplemental Executive Benefit Plan of The Dun &
Bradstreet Corporation, the Executive Retirement Plan of The Dun & Bradstreet
Corporation, The Dun & Bradstreet Corporation Key Employees’ Nonqualified
Deferred Compensation Plan, and the Pension Benefit Equalization Plan of The
Dun & Bradstreet Corporation, as such plans apply to you, following a Change in
Control, the Committee’s determinations and interpretations of such plans shall
be consistent with pre-Change in Control practice, to the extent applicable,
and, in the event of any dispute with you regarding your entitlement to benefits
under such plans, such determinations and interpretations shall be subject to a
de novo standard of review (and shall not be entitled to a deferential standard
of review) by any tribunal or adjudicator in connection with any post-Change in
Control determination or interpretation of benefit eligibility or entitlement.

5. Successors; Binding Agreement.

(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. Failure of the
Company to obtain such express assumption and agreement at or prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to lump sum cash payment from the Company, within five days of
the Change in Control, in the same amount and on the same terms to which you
would be entitled hereunder if you were to terminate your employment for Good
Reason immediately following a Change in Control. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your estate.



--------------------------------------------------------------------------------

[date 1]

Page 12

 

6. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement (provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company), or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New Jersey without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under
Section 4 shall survive the expiration of the term of this Agreement.

8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10. Prior Agreement. In consideration of the benefits provided hereunder, you
agree that all prior agreements with respect to the subject matter contained
herein, made between you and The Dun & Bradstreet Corporation have become null
and void and of no force or effect.

11. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter contained herein.



--------------------------------------------------------------------------------

[date 1]

Page 13

 

12. Code Section 409A. This Agreement is intended to comply with Code
Section 409A and all guidance issued thereunder by the U.S. Internal Revenue
Service in all respects and shall be administered in a manner consistent with
such intent. If an unintentional operational failure occurs with respect to Code
Section 409A requirements, you agree to fully cooperate with the Company to
correct the failure, to the extent possible, in accordance with any correction
procedure established by the U.S. Internal Revenue Service. Any reference herein
to Code Section 409A or to Section 1.409A of the Treasury Regulations shall be
interpreted to refer to any successor section of the Code, the Treasury
Regulations, or other guidance issued by the U.S. Internal Revenue Service, as
appropriate.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

     Sincerely,      THE DUN & BRADSTREET CORPORATION      By:  

 

       Patricia A. Clifford        Senior Vice President - Human Resources

Agreed to this              day of                             , 20    

      

 

      

[name]

      